United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3544
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Jorge Gonzalez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                              Submitted: April 13, 2017
                                Filed: April 28, 2017
                                    [Unpublished]
                                   ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       In this direct criminal appeal, Jorge Gonzalez challenges the sentence the
district court1 imposed following his guilty plea to a drug charge. Gonzalez’s counsel

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
moves to withdraw, and in a brief submitted under Anders v. California, 386 U.S. 738
(1967), he raises the issue that the sentence was substantively unreasonable. We
affirm.

       The district court imposed a sentence below the applicable advisory Guidelines
range after discussing both mitigating and aggravating facts and circumstances, and
after considering sentencing factors under 18 U.S.C. § 3553(a). We conclude the
sentence was not substantively unreasonable. See United States v. David, 682 F.3d
1074, 1077 (8th Cir. 2012) (discussing abuse of discretion); United States v. Moore,
581 F.3d 681, 684 (8th Cir. 2009) (per curiam) (explaining, where district court
sentenced defendant below the Guidelines range, it is nearly inconceivable that the
court abused its discretion in not varying downward further). Having independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal.

      We affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-